IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                  March 4, 2014 Session

              STATE OF TENNESSEE v. DANIEL MUHAMMAD

              Direct Appeal from the Criminal Court for Shelby County
                     No. 1002631    James C. Beasley, Jr., Judge




                 No. W2013-01395-CCA-R3-CD - Filed June 25, 2014


Defendant, Daniel Muhammad, and his co-defendant Michael Taylor were indicted by the
Shelby County Grand Jury for aggravated arson. Defendant filed a motion to have his case
severed from that of his co-defendant. The trial court denied Defendant’s motion. Following
a jury trial, Defendant was convicted of the lesser included offense of facilitation of
aggravated arson. The jury was unable to reach a verdict as to co-defendant Taylor, and the
trial court declared a mistrial. Defendant was sentenced as a Range II multiple offender to
12 years of incarceration. Defendant appeals his conviction and raises the following issues
for our review: 1) whether the trial court abused its discretion in denying Defendant’s motion
to sever; 2) whether the trial court erred by not granting Defendant’s motion for a mistrial;
and 3) whether the evidence was sufficient to sustain Defendant’s conviction. After a careful
review of the record and the briefs of the parties, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and R OGER A. P AGE, JJ., joined.

Lance R. Chism, Memphis, Tennessee, (on appeal); Daryl Gray and David Stowers,
Memphis, Tennessee, (at trial), for the appellant, Daniel Muhammad.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney
General; Amy P. Weirich, District Attorney General; Eric Christensen and Megan Fowler,
Assistant District Attorneys General, for the appellee, the State of Tennessee.
                                         OPINION

Facts

       On August 28, 2009, at around 3:00 p.m., Martha Gray and her family were visiting
on the front porch of her house at 1523 Pillow Street. Ms. Gray’s niece had gotten into an
argument with Defendant and two others, and Ms. Gray heard Defendant say, “don’t worry
about it because we going to burn the mother f***er down.”

       At around 4:00 a.m. on the following day, Ms. Gray’s son, Rickey Gray, awoke to the
smell of smoke. He discovered a fire burning near the back door in the kitchen, and he woke
up the rest of his family. Michael Robison, Ms. Gray’s live-in boyfriend, testified that after
Mr. Gray woke him and they went outside, he saw that the grass around the house was
burning and the fire was coming through the walls around the front door. After the family
escaped the fire, they saw three African American males running down the street away from
the house. Ms. Gray yelled to the men, “I know y’all did this,” and the men laughed. She
saw them enter a duplex. She identified the men as Defendant, his co-defendant Michael
Taylor, and “Mayne.” A few minutes after the men went inside the duplex, they left and got
into a white truck parked outside. Michael Taylor was driving the truck.

      On cross-examination, Ms. Gray testified that on the afternoon before the fire,
Defendant and Mayne were talking to each other, and “Mayne” made the threat about
burning down her house. On re-direct examination, Ms. Gray testified, “[t]here’s no doubt
in my mind. [Defendant] was out there with [Mayne] when they made the [threat] – it was
him and the girl and Mayne.”

       Officer Michael Thomas arrived at the scene to conduct traffic control around the
residence while the fire department was extinguishing the fire. While at the scene, Officer
Thomas spoke to the victims, who gave a description of the individuals they saw running
from the house and of the vehicle they were seen driving. Officer Thomas then saw Michael
Taylor sitting in a white vehicle matching the description about one block from the fire.
Officer Thomas detained Taylor. Taylor told Officer Thomas that he had not been to the
residence where the fire occurred. Taylor’s statement to Officer Thomas was unprompted.


        Detective Ronald Weddle was called to investigate the fire at the victim’s home.
After speaking with Ms. Gray, Detective Weddle interviewed Defendant. Defendant gave
contradictory statements about his whereabouts on the night of the fire. Defendant initially
told Detective Weddle that he was not anywhere near the area of the fire, and Defendant
denied any involvement in the fire. Defendant later told Detective Weddle that he was at a

                                             -2-
house down the street on the evening prior to the fire, and then left and went to his
grandmother’s house, where he stayed for the night. Defendant also told Detective Weddle
that he learned from his sister that he was a suspect in the arson and that he drove by the
location of the fire, but Defendant later stated that he did not drive by the house after the fire.
On cross-examination, Detective Weddle testified that he did not check Defendant’s alibi,
nor did he take a written statement from Defendant because Defendant gave conflicting
statements.

       Detective Stephen Roach arrived at the scene after the fire was extinguished and after
Defendant was taken into custody. Detective Roach interviewed Defendant’s co-defendant,
Michael Taylor, at the police station. Detective Roach testified that when he entered the
interview room, he smelled “a strong odor” of fruit scented hand sanitizer and then
discovered an empty bottle of hand sanitizer in Mr. Taylor’s pocket. During the interview,
Mr. Taylor denied any involvement in the fire. Detective Roach also took a statement from
Ms. Gray. In her statement, Ms. Gray did not tell detectives that Defendant had made a threat
the previous day about burning her house.

        Anthony Arnold, a fire investigator with Memphis Fire Services, was called to the
scene to investigate the fire. Investigators determined that two fires were set at the front and
back doors, and a third fire was set in the middle of the house in the kitchen. The fires were
started by an ignitable liquid that was used to accelerate the fire. The location of the fires at
the doors indicated that they were “designed to hold occupants inside” the house, and the
third fire was intended “to hasten the fire.” Mr. Arnold testified that he had “[n]o doubt” that
the fires were set intentionally.

Analysis

Severance

       Defendant contends that the trial court erred in denying his motion to sever his case
from his co-defendant Michael Taylor’s case. Defendant asserts that he was prejudiced by
the State’s cross-examination of Taylor and the rebuttal testimony of Detective Roach.

        Prior to trial, Defendant filed a motion to sever. In denying Defendant’s motion, the
trial court determined that there was no basis to sever the defendants’ cases as long as
Detective Roach did not testify that Defendant was named by co-defendant Taylor in
Taylor’s statement to police. The State agreed to caution Detective Roach not to mention
Defendant when testifying about his interview of Taylor. Based on the trial court’s ruling,
Detective Roach did not mention Defendant when testifying about his interview of Taylor.



                                                -3-
        During the State’s case-in-chief, Defendant renewed his motion to sever based on his
co-defendant Taylor’s intent to testify. The trial court denied the motion for severance,
finding, “I think the fact that you have antagonistic offenses is not necessarily sufficient
grounds for me to grant a severance at this point.” The trial court further stated, “Now, after
Mr. Taylor testifies before you cross-examine, you know, if you want to renew your motion
at that point. If I think there’s a point – it needs to be done at that point, I can still consider
it.” Defendant renewed his motion again at the conclusion of the State’s proof, and the trial
court found, “[a]t this point, I don’t see a basis for severance.”

        Mr. Taylor testified on direct examination that on the evening of August 28, 2009, he
was “kicking it with some of [his] old buddies” in the Clayborn homes. He testified about
his whereabouts on the night of the incident, but he did not testify that Defendant was with
him. During the State’s cross-examination of Taylor, Taylor did not recall Detective Roach
asking him about the fire at the victim’s home. He denied telling Detective Roach that
Defendant and Mayne asked him to pick them up after the fire. After the defense rested, the
State called Detective Roach as a rebuttal witness. In an attempt to impeach Taylor, the State
began to question Detective Roach about Taylor’s statement to him, and defense counsel
objected and again renewed Defendant’s motion to sever. After a recess, the trial court made
the following ruling:

                Well, I’ve been reviewing some stuff on this severance issue and it
         appears to the Court that although Mr. Taylor during his testimony didn’t
         implicate [Defendant], I think under the law with regard to either
         antagonistic defenses or even if you get into those situations, if Mr. Taylor
         had taken the stand and implicated [Defendant], I think that’s permissible.
         I don’t think that that’s grounds for severance. I feel the law would allow
         that. He’s subject to cross-examination.

                And if it would be permissible for Mr. Taylor to do that for purposes
         of rebuttal where Mr. Taylor is being impeached by a statement that he gave
         the police, thereby impeaching his credibility, it’s to me at least one step
         removed from Mr. – if Mr. Taylor can do it, then, in my opinion, Officer
         Roach can do the same thing through his impeachment.

               Now, I have an instruction that says the evidence should be
         considered against the one.       On my instructions about separate
         consideration for each defendant, I instruct the jury as to how they’re to
         weigh that evidence.




                                                -4-
               In light of the testimony and the purpose of Officer Roach’s
        testimony, I will admonish the jury that that testimony goes strictly to the
        credibility of Mr. Taylor and it’s not to be used against [Defendant] for any
        purpose. Other than that, I will deny the motion for severance, but I will
        admonish the jury to that extent.

       The trial court gave the following instruction to the jury:

               Before I start my instructions, let me just give you a little
        admonition. The testimony that you just heard from Officer Roach, we are
        trying one trial but basically we’re trying two trials.

               You have each defendant on trial, Mr. Taylor and [Defendant].
        They’re entitled to a separate trial. The facts that are presented in the case
        that apply to Mr. Taylor should be considered in the case of Mr. Taylor, and
        the facts that are provided in the case that apply to [Defendant] should be
        considered and applied to [Defendant], and anything that overlaps obviously
        you can consider for each of them.

               But the testimony that we just heard from Officer Roach was
        specifically to rebut the testimony of Mr. Taylor. And the statements that
        were made are questions that were asked of Officer Roach with regard to
        statements made by Mr. Taylor that may have mentioned or used
        [Defendant]’s name cannot be used against [Defendant]. Those are
        statements that were offered to respond to or rebut testimony given by Mr.
        Taylor. Those issues are to be considered as to Mr. Taylor. Does everyone
        understand that?

               Whether those statements are true or not true is not the question. The
        question is it goes strictly to credibility and it goes to the credibility of Mr.
        Taylor and it does not have anything to do with [Defendant]. Does
        everyone understand that concept?

        At the hearing on Defendant’s motion for new trial, the trial court affirmed its prior
ruling that there were no grounds to sever the cases prior to trial, and the court stated that it
had “admonished the jury with regard to the testimony as to Mr. Taylor and as to [Defendant]
and how they were to deal with it[.]” The trial court indicated, however, that allowing
Detective Roach to testify about Mr. Taylor’s statements regarding Defendant was likely
error, but it was harmless error. The court stated:



                                               -5-
                The rebuttal proof that got into Mr. Taylor’s prior statements
        implicating [Defendant], I had some problems with that, but I’m going to
        find that although that may have been prejudicial to [Defendant] that in
        light of all the testimony and all of the – the strength of all of the
        identifications, I find that if it was error, that it was harmless; that it did not
        impact or effect the verdict of the jury; and I’ll just have to allow that to
        stand because I do recall having some reluctance about that testimony when
        I heard it; but I don’t think it was sufficient grounds for me to grant a
        severance; and I don’t think that, in the overall proof of the case, it made a
        difference in the verdict of the jury. So, I’m going to find that that issue has
        no merit.

       On appeal, Defendant contends that he was “highly prejudiced” by the State’s cross-
examination of Taylor. On cross-examination, the State asked Taylor if he told Detective
Roach that Defendant and Mayne went to the house near the victim’s house where Taylor
was and asked Taylor to give them a ride or if Taylor told Detective Roach that Defendant
and Mayne asked Taylor to pick them up after the fire. Defendant argues that, although
Taylor denied making those statements to Detective Roach, it was prejudicial for the jury to
hear the State’s questions because Taylor’s statements to Detective Roach would have been
inadmissible in Defendant’s trial had he been tried separately. Defendant asserts that he was
further prejudiced by Detective Roach’s rebuttal testimony that Taylor told him that
Defendant and Mayne asked him to give them a ride in the early morning hours after the fire
and that they mentioned “[s]omething about a fire.”

       A trial court’s decision to grant or deny a severance of defendants “is a matter that
rests within the sound discretion of the trial court,” and this court may not reverse the trial
court’s ruling “absent clear abuse of that discretion.” State v. Dotson, 254 S.W.3d 378, 390
(Tenn. 2008). To determine whether the trial court has abused its discretion, this court
examines the record to see “whether the Defendant was ‘clearly prejudiced’” by the trial
court’s decision. Id.

       The practice of trying co-defendants in a single trial is “aimed at achieving improved
judicial economy and efficiency.” See Tenn. R. Crim. P. 8, Committee Cmts. According to
Tennessee Rule of Criminal Procedure 14(c)(2)(A) and (B), a trial court must sever the
defendants before trial if “appropriate to promote a fair determination of the guilt or
innocence of one of more defendants,” and during trial if “necessary to achieve a fair
determination of the guilt or innocence of one or more defendants.” Tenn. R. Crim. P.
14(c)(2)(A) and (B).




                                                -6-
        Defendant concedes that there was no “Bruton issue” in this case because his co-
defendant Taylor testified and was subject to cross-examination.           “The Bruton rule
proscribes, generally, the use of one co-defendant’s confession to implicate the other as being
violative of the nonconfess[ing] co-defendant’s Sixth Amendment right of confrontation.”
State v. Elliot, 524 S.W.2d 473, 477 (Tenn. 1975); see Bruton v. United States, 391 U.S. 123
(1968). The Advisory Commission Comments to Tennessee Rule of Criminal Procedure 14
state that “[s]ubdivision (c)(1) contains provisions making severance unnecessary where no
Bruton violation would follow, as would be true, for example, where the confessing
codefendant testifies or where redaction eliminates any prejudice to the nonconfessing
codefendant.” Tenn. R. Crim. P. 14, Advisory Comm’n Cmts. Defendant asserts that
although a Bruton violation did not occur in this case, severance was necessary in order to
“achieve a fair determination of the guilt or innocence” of Defendant.

        We conclude that the trial court did not abuse its discretion by denying Defendant’s
motion to sever either before trial or during trial. Prior to trial, there was no basis for a
severance because no proof was being introduced that would be prejudicial to Defendant.
The trial court limited Detective Roach’s testimony to specifically exclude any mention of
Defendant in testifying about Taylor’s statement to Detective Roach. Furthermore, the
defendants’ respective positions at trial were not adverse to each other. Taylor denied being
with Defendant on the night of the incident. When Taylor was impeached by Detective
Roach’s rebuttal testimony, the trial court made it clear to the jury that they were to consider
the testimony only for the sole purpose of determining Taylor’s credibility, and in no way
was the testimony to be considered in determining Defendant’s guilt. Moreover, witnesses
identified Defendant as having been in the area of the fire. Ms. Gray testified that Defendant
made a threat about setting her house on fire, and she identified Defendant as one of the
individuals running from her burning house. Defendant was not clearly prejudiced by the
trial court’s denial of his motion to sever. Defendant is not entitled to relief on this issue.

Mistrial

       Defendant contends that the trial court erred by denying his request for a mistrial
following testimony by Ms. Gray that Defendant sold drugs. Defendant argues that Ms.
Gray’s testimony amounted to inadmissible “character proof” and could have “easily tipped
the scales in the State’s favor.”

        The decision of whether to grant a mistrial is within the sound discretion of the trial
court. State v. McKinney, 929 S.W.2d 404, 405 (Tenn. Crim. App. 1996). Normally, a
mistrial should be declared only if there is a manifest necessity for such action. Arnold v.
State, 563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). One description of manifest necessity
is that, “[i]f it appears that some matter has occurred which would prevent an impartial

                                              -7-
verdict from being reached,” a mistrial must be declared. Id. Additionally, a manifest
necessity exists when “no feasible alternative to halting the proceedings” exists. State v.
Knight, 616 S.W.2d 593, 596 (Tenn. 1981). The defendant bears the burden of establishing
a manifest necessity. State v. Seay, 945 S.W.2d 755, 764 (Tenn. Crim. App. 1996). This
court will not disturb that decision unless there is an abuse of discretion. State v. Adkins, 786
S.W.2d 642, 644 (Tenn. 1990); State v. Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App.
1996).

        In determining whether a mistrial is warranted because of inappropriate testimony of
a witness, our supreme court has used the following three nonexclusive factors: “(1) whether
the State elicited the testimony, or whether it was unsolicited and unresponsive; (2) whether
the trial court offered and gave a curative jury instruction; and (3) the relative strength or
weakness of the State’s proof.” State v. Nash, 294 S.W.3d 541, 547 (Tenn. 2009) (citing
State v. Smith, 893 S.W.2d 908, 923 (Tenn. 1994)).

       Defendant filed a motion in limine asking the trial court to exclude from evidence any
references to Defendant’s drug dealing, specifically testimony by Rickey Gray that he saw
the defendants run into a house that he thought drugs were sold from and any references to
a “trap” house, which is a name for a drug house. The trial court granted Defendant’s motion
and excluded any witness references to drug activity, finding that such evidence was not
relevant. On cross-examination by counsel for Defendant about which house Ms. Gray saw
Defendant run inside, Ms. Gray testified:

        Q.      Now, who owns that first duplex?

        A.      A guy named Derrick Matthews, but Mayne and Moonhead
                [Defendant] and them was running drugs out of that house.

        Following that testimony by Ms. Gray, counsel for Defendant requested a bench
conference. During a jury-out hearing, the trial court instructed Ms. Gray not to testify
“about the fact that they were selling drugs out of that house” and instructed the prosecutor
to “reiterate [that point] with the rest of the [State’s] witnesses.” The trial court also stated
that it would give a curative instruction to the jury. Counsel for Defendant requested a
mistrial, and the trial court denied the request.

       The trial court then gave the following curative instruction to the jury:

        [D]uring Ms. Gray’s testimony there was some mention of [Defendant] and
        Mayne having something to do with or having some involvement with
        drugs. Drugs has [sic] nothing to do with this case. It’s not involved in this

                                               -8-
         case. We’re trying a case of arson, so any issue about that – any mention
         of that has no bearing ont his case.

               Do y’all understand that? You can’t consider that for any purpose.
         The only issue we’re going to be here to determine is whether or not there
         was an arson involved. Does everybody understand that?

        Defendant acknowledges that he failed to include this issue in his motion for new trial
and asks this court to “take a liberal view” of his motion for new trial, in which he stated that
it was error for the trial court to deny “the motion for mistrial after counsel for the
codefendant elicited testimony regarding evidence of statements made regarding [Defendant]
which were excluded when the court granted Defendant [ ]’s Motion in Limine.” At the
hearing on Defendant’s motion for new trial, the trial court asked for clarification on the
issue, and counsel argued that based on the trial court’s ruling that no references of drug
activity be admitted, it was error not to grant a mistrial after co-defendant Taylor testified that
he had used drugs. Counsel made no argument regarding Ms. Gray’s testimony or the trial
court’s failure to grant a mistrial following her testimony.

        Issues relating to the admission or exclusion of evidence that are not raised in a
motion for new trial are deemed to be waived on appeal. See Tenn. R. App. P. 3(e).
Nevertheless, applying the list of non-exclusive factors above to the case herein, Ms. Gray’s
testimony was not a result of questioning by the State, but rather Ms. Gray’s testimony came
during cross examination by Defendant’s counsel challenging her memory of where she saw
Defendant run after the fire was set. Moreover, Ms. Gray’s mention of drug activity was an
isolated occurrence, and no other witnesses testified about it. The State’s case against
Defendant was relatively strong, and the trial court promptly gave a curative instruction. The
trial court did not abuse its discretion in denying Defendant’s request for mistrial. Defendant
is not entitled to relief.

Sufficiency of the evidence

       Defendant contends that the evidence was insufficient to support his conviction.
Specifically, Defendant contends that there was no direct evidence establishing his guilt.
Defendant points to a lack of physical evidence “such as DNA or fingerprints” and to
inconsistencies in witness testimony, including Ms. Gray’s testimony regarding the threat that
was made toward her on the afternoon prior to the fire. Ms. Gray testified that Defendant
made the threat, but on cross-examination, she stated that it was Mayne who made the threat.
Defendant also points out that Ms. Gray did not include any mention of the threat in her
written statement to Detective Roach.



                                                -9-
        Our review of a defendant’s challenge to the sufficiency of the evidence to sustain a
conviction is governed by well settled principles of law. Our standard of review regarding
sufficiency of the evidence is “whether after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e). After a jury finds a defendant guilty, the presumption of innocence
is removed and replaced with a presumption of guilt. State v. Evans, 838 S.W.2d 185, 191
(Tenn. 1992). Consequently, the defendant has the burden on appeal of demonstrating why
the evidence was insufficient to support the jury’s verdict. State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). The appellate court does not weigh the evidence anew; rather, “a jury
verdict, approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts” in the testimony and all reasonably drawn inferences in favor of the
State. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, “the State is entitled to the
strongest legitimate view of the evidence and all reasonable or legitimate inferences which
may be drawn therefrom.” Id. (citation omitted). This standard of review applies to guilty
verdicts based upon direct or circumstantial evidence. State v. Dorantes, 331 S .W.3d 370,
379 (Tenn. 2011) (citing State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). In Dorantes,
our supreme court adopted the United States Supreme Court standard that “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” Id. at 381. Accordingly, the evidence need not exclude every other reasonable
hypothesis except that of the defendant’s guilt, provided the defendant’s guilt is established
beyond a reasonable doubt. Id.

       Defendant was convicted of facilitation of aggravated arson. Aggravated arson
requires proof that a person knowingly damaged any personal property by means of fire
without the consent of the owner and when (1) or more persons are present therein. See
Tenn. Code Ann. § 39-14-302(a)(1). A person commits facilitation of a felony when
“knowing that another intends to commit a specific felony, but without the intent required
for criminal responsibility under [Tennessee Code Annotated section] 39-11-402(2), the
person knowingly furnishes substantial assistance in the commission of the felony.” Tenn.
Code Ann. § 39-11-403(a).

        Viewed in a light most favorable to the State, the proof showed that Defendant and
his friends engaged in an altercation with Ms. Gray’s niece outside Ms. Gray’s house on the
afternoon before the fire. Ms. Gray overheard Defendant say, “don’t worry about it because
we going to burn the mother f***er down.” During the early hours of the following day, Ms.
Gray and her family awoke to the smell of smoke and discovered their house on fire. After
they escaped the burning house, they saw three men running away from the house and
laughing. The victims identified Defendant as one of the three men running down the street
and entering a duplex. Expert testimony revealed that three fires were set around the house

                                              -10-
and that an accelerant was used to start the fires. Rickey Gray testified that prior to
Defendant’s preliminary hearing, Mr. Gray’s cousin, who shared a jail cell with Defendant,
called Mr. Gray from jail, and Mr. Gray spoke to Defendant. Defendant told Mr. Gray to
“keep it street and don’t come to court.”

         Although no witness testified that they saw Defendant actually set the fires, the
circumstantial evidence was such that the jury could have reasonably reached that conclusion.
A conviction may be based entirely on circumstantial evidence. See Dorantes, 331 S.W.3d
370, 380-81 (Tenn. 2011). Any inconsistencies in witness testimony were resolved by the
trier of fact. We conclude that the evidence was sufficient to sustain Defendant’s conviction.
Defendant is not entitled to relief on this issue.

      After a careful review of the record and the briefs of the parties, we affirm the
judgment of the trial court.

                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                             -11-